DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 7, 8, and 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In independent claims 3, 7, and 9, the claims require that “a voltage of the third electrode is controlled to a voltage corresponding to a detection result… wherein the detection result corresponds to at least one of detection results regarding a light amount or temperature.”  However, in each of the claims, the limitations further state that the voltage of the third electrode is also controlled by a separate metric:
In claim 3, the voltage is controlled according to a reset level;
In claim 7, the voltage is feedback-controlled based on the output of a light-shielding pixel;
In claim 9, the voltage is controlled according to a preset gain.
In these cases, the specification appears to define a value to control the third electrode other than a light amount or a temperature.  As a result, the specification does not describe how a control of the voltage of the third electrode of both a detection of light amount or temperature and a reset level or light-shielding pixel output can occur.  Accordingly, the claims are rejected.  Claims 4 and 8 inherit these rejections.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 appears to call dependency to claim 7 twice, with different limitations to control the voltage level in each limitation (e.g., a temperature detection result or a light-shielding pixel output).  Accordingly, it is unclear as to which limitations should be examined by the Examiner and is considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takase, et al. (US 20160119562 A1.)
Regarding claim 1, Takase, et al. (hereafter, “Takase”) discloses a solid-state imaging device (Fig. 1) comprising:
a first electrode (pixel electrode, 50; Fig. 2) formed on a semiconductor layer (31);
a photoelectric conversion layer (51) formed on the first electrode (shown in Fig. 2);
a second electrode (upper electrode, 52) formed on the photoelectric conversion layer (shown in Fig. 2); and
a third electrode (auxiliary electrode, 61) disposed between the first electrode and an adjacent first electrode (arrangement shown at least in Figs. 2, 4A, and 21), and electrically insulated [0078],
wherein a voltage of the third electrode is controlled to a voltage corresponding to a detection result which controls one of:
a transfer of charges to the third electrode,
wherein the detection result corresponds to at least one of detection results regarding a light amount (the voltage of the auxiliary electrode, 61, is based on the detection result from the light quantity detection circuit, 70; when the light quantity is low, the auxiliary electrode is driven higher to allow an increase of charges to be transferred to the electrode, [0145-0147], and
wherein the voltage of the third electrode is controlled according to an output of a frame image obtained before exposure (inherent, a frame image must be previously captured in order to determine the light quantity present in the scene, which is necessary for determining the adjustable voltage of the auxiliary electrode.)

Regarding claim 2, Takase disclsoes claim 1, wherein
in a case in which a level corresponding to the output of the frame image is higher than a predetermined threshold value, the voltage of the third electrode is decreased to discharge unnecessary charges (when detection signal is high, [0146]), and
in a case in which the level corresponding to the output of the frame image is lower than the predetermined threshold value, the voltage of the third electrode is increased to assist the charge transfer (when detection signal is low, [0147.])

Regarding claim 10, Takase discloses a solid-state imaging device (Fig. 1) comprising:
a first electrode (pixel electrode, 50; Fig. 2) formed on a semiconductor layer (31);
a photoelectric conversion layer (51) formed on the first electrode (shown in Fig. 2);
a second electrode (upper electrode, 52) formed on the photoelectric conversion layer (shown in Fig. 2); and
a third electrode (auxiliary electrode, 61) disposed between the first electrode and an adjacent first electrode (arrangement shown at least in Figs. 2, 4A, and 21), and electrically insulated [0078],
wherein a voltage of the third electrode is controlled to a voltage corresponding to a detection result which controls one of:
a transfer of charges to the third electrode,
wherein the detection result corresponds to at least one of detection results regarding a light amount (the voltage of the auxiliary electrode, 61, is based on the detection result from the light quantity detection circuit, 70; when the light quantity is low, the auxiliary electrode is driven higher to allow an increase of charges to be transferred to the electrode, [0145-0147], and
wherein the first electrode is divided into an accumulation electrode to accumulate charges (46C), a transfer electrode to transfer charges (46A), and a readout electrode to readout charges (39B.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase in view of Irie (US 20120314117 A1.)
Regarding claim 5, Takase discloses a solid-state imaging device (Fig. 1) comprising:
a first electrode (pixel electrode, 50; Fig. 2) formed on a semiconductor layer (31);
a photoelectric conversion layer (51) formed on the first electrode (shown in Fig. 2);
a second electrode (upper electrode, 52) formed on the photoelectric conversion layer (shown in Fig. 2); and
a third electrode (auxiliary electrode, 61) disposed between the first electrode and an adjacent first electrode (arrangement shown at least in Figs. 2, 4A, and 21), and electrically insulated [0078],
wherein a voltage of the third electrode is controlled to a voltage corresponding to a detection result which controls one of:
a transfer of charges to the third electrode,
wherein the detection result corresponds to at least one of detection results regarding a light amount (the voltage of the auxiliary electrode, 61, is based on the detection result from the light quantity detection circuit, 70; when the light quantity is low, the auxiliary electrode is driven higher to allow an increase of charges to be transferred to the electrode, [0145-0147.])

	However, while Takase discloses the above, the reference fails to disclose the use of a temperature sensor to control the voltage of the third electrode, as required by the instant claim.  Despite this, the Examiner maintains that one of ordinary skill in the art would include such a temperature control, as taught by Irie.
	Irie discloses a solid-state imaging device (Fig. 3), similar to Takase.  Additionally, Irie discloses the use of a temperature sensor (130a) to monitor the internal temperature of the camera [0031.]  When the internal temperature of the camera is measured higher or lower than a predetermined threshold, the camera performs different functions [abstract.]
	This logic can similarly be incorporated with Takase. Because high temperature are known to affect the image sensor, causing a degradation in high sensitivity image capture (see, for example, Egawa, et al., US 20070097240 A1, [0051]), it would be obvious to one of ordinary skill in the art to include a temperature sensor as taught by Irie.  This way, the temperature of the image sensor can be monitored such that the camera performs different functions based on the detected value in order to protect the device from overheating.  Therefore, it would be obvious to one of ordinary skill in the art to include a temperature sensor in order to control the sensitivity of the pixel in order to prevent the device from malfunctioning due to heat.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Doi, et al. (US 20140117486 A1) discloses a solid-state image pickup device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698